Citation Nr: 9911398	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
gouty arthritis, multiple joints, status post dislocation of 
the right shoulder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from January 1969 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  The record shows that the veteran was 
afforded a hearing at the RO before a member of the Board who 
is no longer employed by the Board in December 1998.  The 
veteran was notified through a February 1999 letter to his 
representative that he had the right to a new hearing if he 
desired, but he replied in March 1999 that he did not want an 
additional hearing.  

The veteran contends that the 20 percent evaluation currently 
assigned for his service connected multiple joint gouty 
arthritis and status post dislocation of the right shoulder 
is insufficient to reflect its current level of severity.  He 
argues that the gouty arthritis now affects several joints in 
addition to his right shoulder.  He has testified that he has 
numbness and tenderness of his right arm, is unable to lift 
his arm above shoulder level, has a very weak grip, and has 
gout in both knees and feet, as well as most other joints.  

The veteran's disability is evaluated under the rating code 
for gout, which in turn is evaluated under the rating code 
for rheumatoid arthritis.  38 C.F.R. § 4.71a, Code 5017.  The 
rating code for rheumatoid arthritis indicates that this 
disability may be evaluated in one of two ways, depending on 
whether or not the disease is an active process.  If it is 
not an active process, than residuals such as limitation of 
motion are to be evaluated under the appropriate diagnostic 
codes for the specific joints involved.  38 C.F.R. § 4.71a, 
Code 5002. 

The veteran was afforded a VA examination July 1996 in 
conjunction with his current claim.  This examination noted 
that the veteran claimed three attacks of gout in the past 
year.  The knees, hands, and elbows were also examined, and 
their ranges of motion were noted.  However, the examination 
does not specifically state whether or not the veteran's gout 
is currently an active process.  Moreover, the joints that 
are affected by gouty arthritis were not specifically 
identified.  A December 1998 statement by E.H., D.C. reflects 
an increase in gouty arthritis symptoms over the past several 
months.  The Board finds that an additional VA examination 
would be useful in reaching a decision in this case.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  However, an 
exception to this is the anti-pyramiding provision of 38 
C.F.R. § 4.14 (1998), which states that evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that conditions were to be rated 
separately under 38 C.F.R. § 4.25 (1994), unless they 
constituted the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14 (1994).  Esteban, at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all pertinent records.  To ensure 
that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
shoulder disability or his multiple joint 
gouty arthritis since October 1998.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his multiple joint gouty 
arthritis and his right shoulder 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination.  The examiner(s) should 
specifically indicate whether or not the 
veteran's gouty arthritis is an active 
process.  If the process is inactive, the 
examiner(s) should identify each joint 
that is affected by the gouty arthritis, 
and obtain range of motion studies for 
each of these joints.  The examiner(s) 
also should state whether or not the 
veteran's right shoulder is affected by 
other musculoskeletal disability, 
separate and apart from gouty arthritis, 
and if so, what are the manifestations of 
that disability.  Finally, the examiner 
should note the presence or absence of 
pain, weakness, excess fatigability, or 
incoordination in the affected joints, 
and should comment on any degree of 
additional disability as a result of 
these factors.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Entitlement to a separate 
evaluation for the veteran's right 
shoulder disability should be considered 
under the provisions of Esteban discussed 
above.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1998).     

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



